[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-1449

                        UNITED STATES,

                          Appellee,

                              v.

                         JOSE GUZMAN,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Mark L. Wolf, U.S. District Judge]                                                              

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                  Cyr, Senior Circuit Judge,                                                       
                    Boudin, Circuit Judge.                                                     

                                         

Jose Guzman on brief pro se.                       
Donald  K. Stern,  United  States  Attorney,  William F.  Sinnott,                                                                             
Assistant United States Attorney, and Carolyn Crotty Guttilla, Suffolk                                                                     
University Law School, on brief for appellee.

                                         

                      December 16, 1997
                                         

     Per  Curiam.   In this  appeal  from his  sentence, Jose                            

Guzman raises three issues which  he concedes were not raised

in  the district  court.  Accordingly,  "his sentence  can be

reversed on  [these grounds]  only upon  a showing  of 'plain

error.'" United  States v. Olivier-Diaz,  13 F.3d  1, 5  (1st                                                   

Cir. 1993).  After careful  review of the record, we conclude

that appellant has failed to make such a showing with respect

to any of the issues he raises on appeal.  

     The  district   court  adopted   the  undisputed   facts

contained in the  PSR, as permitted by Fed.R.Crim.P.  32. See                                                                         

United States v. Van,  87 F.3d 1, 3 (1st Cir.  1996).  It was                                

not "plain error"  for the district court to  find that those

facts supported a  finding that the substance  distributed by

appellant was "cocaine  base" as that term is  defined by the

Sentencing   Guidelines   for   the   purposes  of   sentence

enhancement. See U.S.S.G.  2D1.1(c) and note (D).                            

     Nor does appellant's new sentencing factor  manipulation

claim   provide  a   basis   for  reversing   his   sentence.

"[S]entencing factor  manipulation is  a claim  only for  the

extreme and unusual case." United  States v. Montoya, 62 F.3d                                                                

1, 4 (1st Cir.  1995).  As  we reasoned in  a recent case  in

which a similar claim was  made, "[g]overnment agents are not

limited to replicating a suspect's largest unsolicited crime.

In this case, the full  contours of the criminal operation --

its size,  techniques, personnel  -- were,  like an  iceberg,

                             -2-

largely  submerged;   and  the  means  of   exploration  were

additional and  larger transactions.  . .  . While  the sting

could not be endlessly prolonged and enlarged, nothing in the

objective  facts  suggests  'misconduct'  at  all,  let alone

'extraordinary' misconduct.'"  United States v.  Egemonye, 62                                                                     

F.3d 425 (1st Cir. 1995).

     Appellant's final  argument is  based upon  his mistaken

impression  that the  district court  did not apply  a three-

level reduction in his  base offense level for  acceptance of

responsibility,  pursuant  to  the United  States  Sentencing

Guidelines,  3E1.1.  Our careful review of the record reveals

that the  district court  adopted  the guideline  application

contained in  the presentence report, including a three-level

reduction  for  acceptance  of  responsibility.    Therefore,

appellant's final claim is entirely without merit.

     Appellant's sentence is affirmed.                                                 

                             -3-